Case: 20-1793    Document: 44     Page: 1    Filed: 09/14/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                OMEGA PATENTS, LLC,
                 Plaintiff-Cross-Appellant

                             v.

                    CALAMP CORP.,
                   Defendant-Appellant
                  ______________________

                   2020-1793, 2020-1794
                  ______________________

    Appeals from the United States District Court for the
 Middle District of Florida in No. 6:13-cv-01950-PGB-DCI,
 Judge Paul G. Byron.
                  ______________________

                Decided: September 14, 2021
                  ______________________

     MEGAN S. WOODWORTH, Venable LLP, Washington,
 DC, argued for plaintiff-cross-appellant. Also represented
 by BRIAN R. GILCHRIST, RYAN SANTURRI, Allen, Dyer, Dop-
 pelt + Gilchrist, PA, Orlando, FL.

    CONSTANTINE L. TRELA, JR., Sidley Austin LLP, Chi-
 cago, IL, argued for defendant-appellant. Also represented
 by STEPHANIE P. KOH, LEIF E. PETERSON, II, THOMAS D.
 REIN.
                   ______________________
Case: 20-1793      Document: 44     Page: 2    Filed: 09/14/2021




 2                        OMEGA PATENTS, LLC   v. CALAMP CORP.



       Before DYK, PROST *, and HUGHES, Circuit Judges.
      Opinion for the court filed by Circuit Judge PROST.
     Opinion joining in part and dissenting in part filed by
                    Circuit Judge HUGHES.
 PROST, Circuit Judge.
      CalAmp Corp. (“CalAmp”) appeals from a judgment of
 infringement and award of damages as to U.S. Patent
 No. 8,032,278 (“the ’278 patent”). Omega Patents, LLC
 (“Omega”) cross-appeals the district court’s determination
 of the post-verdict royalty rate. We affirm the judgment of
 infringement of the asserted claims of the ’278 patent but
 vacate and remand for a new trial on damages. Omega’s
 cross-appeal is therefore moot.
     The jury further found that CalAmp did not induce in-
 fringement of the asserted claims of U.S. Patent
 No. 6,756,885 (“the ’885 patent”) and Omega does not ap-
 peal that determination. CalAmp, however, appeals the
 jury’s underlying finding of direct infringement of the as-
 serted claims by CalAmp’s customers. We vacate the jury’s
 finding of direct infringement.
                         BACKGROUND
     This patent-infringement case is before us for a second
 time, returning after a second jury trial. In the second
 trial, like the first, Omega accused CalAmp of infringing
 certain claims of the ’278 patent, the ’885 patent, and U.S.
 Patent Nos. 6,346,876 (“the ’876 patent”) and 7,671,727
 (“the ’727 patent”).
     Omega is listed as the assignee of the four patents in
 suit. Omega’s president, Kenneth Flick, is listed as the sole
 inventor of each patent. The patents generally relate to


      * Circuit Judge Sharon Prost vacated the position of
 Chief Judge on May 21, 2021.
Case: 20-1793     Document: 44      Page: 3     Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                          3



 multi-vehicle-compatible systems that can remotely con-
 trol various vehicle functions (for example, remote vehicle
 starting), see, e.g., ’885 patent col. 3 ll. 32–34, and read the
 status of various vehicle devices (for example, battery
 health), see, e.g., ’278 patent col. 18 ll. 56–57. The systems
 can also be used to notify the driver, or the driver’s em-
 ployer, if certain conditions occur (for example, speeding).
 See, e.g., id. at col. 9 ll. 26–33. To be compatible with dif-
 ferent vehicles, the controller must determine the appro-
 priate protocol to use in communicating with a particular
 vehicle data bus (an internal communications network),
 which is connected to various devices in the vehicle. This
 process involves the controller first sending out a series of
 signals using different protocols to the vehicle’s data bus,
 which relays those signals to the vehicle’s devices. If a ve-
 hicle device recognizes one of the signals, it can then re-
 spond with its own signal, which travels to the data bus
 and then back to the controller. The controller relies on
 this response to determine the appropriate protocol to use
 for further communication with the vehicle devices. See,
 e.g., ’885 patent col. 4 ll. 9–23, col. 9 ll. 21–55.
      CalAmp operates in the telematics industry, assisting
 businesses and government entities in tracking and collect-
 ing data for their assets (for example, a fleet of vehicles).
 CalAmp sells its Location Messaging Unit (“LMU”) prod-
 ucts, which are multi-vehicle-compatible devices that in-
 clude a GPS receiver for vehicle tracking. The products at
 issue in this appeal are the LMU-3000, LMU-3030, and
 LMU-3050 (“the LMUs” or “the Accused LMUs”). The
 LMUs connect to a vehicle’s data communication bus via
 the onboard diagnostics port and can retrieve information
 (for example, battery health or vehicle speed) from the ve-
 hicle’s engine control unit (“ECU”) via the vehicle’s data
 bus. Further, the LMUs can relay information (for exam-
 ple, a speeding notification) to CalAmp’s servers, which en-
 ables businesses to remotely monitor various aspects of
 their vehicles.
Case: 20-1793     Document: 44     Page: 4     Filed: 09/14/2021




 4                        OMEGA PATENTS, LLC   v. CALAMP CORP.



     In the first trial, the jury found all asserted claims not
 invalid, found that CalAmp directly infringed certain
 claims of each of the four patents, found that CalAmp in-
 duced its customers to infringe certain claims of the ’885
 and ’876 patents, found willful infringement, and awarded
 compensatory damages. Following the first trial, CalAmp
 appealed. In that prior appeal, we affirmed the judgment
 as to no invalidity of all four patents and as to CalAmp’s
 direct infringement of original claim 11 (amended claim 1)
 of the ’727 patent; 1 we reversed the judgment as to
 CalAmp’s direct infringement of the asserted claims of the
 ’885 and ’876 patents; and we vacated the judgment and
 remanded for a new trial as to induced infringement of the
 asserted claims of the ’885 and ’876 patents and CalAmp’s
 direct infringement of the asserted claims of the ’278 pa-
 tent. Omega Pats., LLC v. CalAmp Corp., 920 F.3d 1337,
 1353–54 (Fed. Cir. 2019). We also vacated the judgment
 and remanded for a new trial as to compensatory damages
 and the jury’s willfulness finding. Id. at 1354.
      On remand, the district court conducted a second jury
 trial, in which Omega accused CalAmp of directly infring-
 ing claims 1–6, 8, 11–14, 16, 18–19, and 21 of the ’278 pa-
 tent and of inducing CalAmp’s customers to infringe
 claims 1–3, 12, and 14 of the ’885 patent and claims 1, 3–5,
 14, and 16 of the ’876 patent. Omega sought damages for
 infringement of these claims and for CalAmp’s direct in-
 fringement of amended claim 1 of the ’727 patent (which
 was affirmed in the first appeal). Omega also alleged will-
 ful infringement of each of the four patents. This time, the
 jury found that CalAmp directly infringed each asserted
 claim of the ’278 patent but that CalAmp did not induce
 infringement of any of the asserted claims of the ’885 or



     1   We did not affirm validity or infringement of origi-
 nal claims 1 and 10 of the ’727 patent, which were aban-
 doned during an ex parte reexamination.
Case: 20-1793     Document: 44      Page: 5    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                          5



 ’876 patents. J.A. 27–31. (The jury did find that CalAmp’s
 customers directly infringed the asserted claims of the
 ’885 patent. J.A. 28–29.) The jury further found that
 917,222 units of the LMUs infringed the ’278 patent.
 J.A. 32. The jury awarded a $5.00-per-unit royalty for this
 infringement, totaling a $4,586,110 damages award. 2
 J.A. 32–33. The jury did not find willful infringement of
 any of the four patents.
     The district court upheld the jury’s verdict, denying
 CalAmp’s combined motion for judgment as a matter of law
 (“JMOL”), a new trial, and remittitur. J.A. 25–26. In ad-
 dition, the district court awarded Omega an ongoing roy-
 alty of $5.00 per unit infringing the ’278 patent. J.A. 14–
 22.
     Only the ’885 and ’278 patents are at issue in this ap-
 peal. As to the ’885 patent, claim 1 is representative3 and
 recites:
     1. A control system for a vehicle comprising a data
     communications bus and at least one vehicle device
     connected thereto, the control system comprising:
     a transmitter and a receiver for receiving signals
     from said transmitter; and
     a multi-vehicle compatible controller cooperating
     with said transmitter and said receiver and for
     storing a set of device codes for a given vehicle de-
     vice for a plurality of different vehicles, for reading
     a device code from the data communications bus,



     2    The jury also awarded $1.00 for a single unit found
 to infringe amended claim 1 of the ’727 patent, J.A. 32–33,
 and the district court added prejudgment interest, J.A. 1.
      3   The only claim limitations of the ’885 patent at is-
 sue here appear in claim 1, from which the other asserted
 claims depend.
Case: 20-1793    Document: 44      Page: 6    Filed: 09/14/2021




 6                       OMEGA PATENTS, LLC   v. CALAMP CORP.



     and for determining a match between a read device
     code and the stored device codes to thereby provide
     compatibility with a plurality of different vehicles.
     As to the ’278 patent, claim 1 is representative4 and re-
 cites:
     1. A multi-vehicle compatible tracking unit for a ve-
     hicle comprising a vehicle data bus extending
     throughout the vehicle, the multi-vehicle compati-
     ble tracking unit comprising:
     a vehicle position determining device;
     a wireless communications device;
     a   multi-vehicle    compatible controller for
     cooperating with said vehicle position determining
     device and said wireless communications device to
     send vehicle position information;
     said multi-vehicle compatible controller to be
     coupled to the vehicle data bus for communication
     thereover with at least one vehicle device using at
     least one corresponding vehicle device code from
     among a plurality thereof for different vehicles;
     and
     a    downloading     interface   for    permitting
     downloading of enabling data related to the at least
     one corresponding vehicle device code for use by
     said multi-vehicle compatible controller.




     4   The only claim limitations of the ’278 patent at is-
 sue here appear in claim 1, as well as the other asserted
 independent claims, and the remaining asserted claims de-
 pend from these independent claims.
Case: 20-1793    Document: 44      Page: 7    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                       7



                         DISCUSSION
     CalAmp appeals (1) the district court’s denial of JMOL
 that CalAmp’s customers did not directly infringe the
 ’885 patent (and in the alternative, CalAmp requests that
 we vacate the direct-infringement finding); (2) the district
 court’s denial of JMOL and a new trial on CalAmp’s in-
 fringement of the ’278 patent; and (3) the district court’s
 denial of remittitur and a new trial as to damages for the
 ’278 patent. Omega cross-appeals the district court’s de-
 termination of the ongoing royalty rate for infringement of
 the ’278 patent. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
     We “review denial of post-trial motions for JMOL and
 new trial under regional circuit law.” Wordtech Sys., Inc.
 v. Integrated Networks Sols., Inc., 609 F.3d 1308, 1312
 (Fed. Cir. 2010). Under Eleventh Circuit law, we review a
 district court’s denial of JMOL de novo, viewing all evi-
 dence in the light most favorable to the nonmoving party,
 and we review denial of a new trial for abuse of discretion.
 Hicks v. City of Tuscaloosa, 870 F.3d 1253, 1257 (11th Cir.
 2017). JMOL should be granted “only when the plaintiff
 presents no legally sufficient evidentiary basis for a rea-
 sonable jury to find for him on a material element of his
 cause of action.” Howard v. Walgreen Co., 605 F.3d 1239,
 1242 (11th Cir. 2010) (cleaned up). We likewise apply re-
 gional circuit law when reviewing a district court’s eviden-
 tiary rulings. Odetics, Inc. v. Storage Tech. Corp., 185 F.3d
 1259, 1276 (Fed. Cir. 1999). Under Eleventh Circuit law,
 we review evidentiary rulings for abuse of discretion. Sea-
 mon v. Remington Arms Co., 813 F.3d 983, 987 (11th Cir.
 2016).
      I. DIRECT INFRINGEMENT OF THE ’885 PATENT BY
                  CALAMP’S CUSTOMERS
    CalAmp successfully defended Omega’s claim of in-
 duced infringement. The jury found that CalAmp did not
 induce infringement of the asserted claims of the
Case: 20-1793    Document: 44      Page: 8    Filed: 09/14/2021




 8                       OMEGA PATENTS, LLC   v. CALAMP CORP.



 ’885 patent, and Omega did not appeal this finding.
 CalAmp does appeal, however, an underlying finding of di-
 rect infringement by CalAmp’s customers—specifically, the
 district court’s denial of JMOL that those customers did not
 directly infringe. The direct-infringement finding did not
 itself impose liability on CalAmp but instead was intended
 to serve as a predicate to Omega’s induced-infringement
 theory. In the alternative, CalAmp requests that we vacate
 the jury’s finding if we do not consider the merits.
     Because CalAmp is the prevailing party as to Omega’s
 claim of induced infringement of the ’885 patent, we de-
 cline to review the merits of CalAmp’s appeal of the JMOL
 denial regarding direct infringement by its customers. See
 Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344,
 1350 (Fed. Cir. 2006) (“An appeal is not an opportunity to
 bring before the appellate court every ruling with which
 one of the parties disagrees without regard to whether the
 ruling has in any way impacted the final judgment.”).
 Here, the final judgment of no induced infringement is not
 before us, and it is a “well-established rule that, as an ap-
 pellate tribunal, we review judgments, not opinions” or
 predicate findings. Droplets, Inc. v. E*TRADE Bank,
 887 F.3d 1309, 1321 (Fed. Cir. 2018); see Tesco Corp. v.
 Nat’l Oilwell Varco, L.P., 804 F.3d 1367, 1379 (Fed. Cir.
 2015) (declining “to address the predicate findings in the
 trial court’s opinion”).
      Nonetheless, we agree with CalAmp that the jury’s di-
 rect-infringement finding should be vacated. Because
 Omega did not appeal the final judgment of no induced in-
 fringement, “frustrat[ing] [CalAmp’s] right to appeal,”
 Camreta v. Greene, 563 U.S. 692, 698 (2011), the question
 of whether CalAmp’s customers directly infringed the as-
 serted claims of the ’885 patent is moot. Indeed, Omega
 acknowledges that “the question of customer infringement
 [is] irrelevant” at this stage of the case. Cross-Appellant’s
 Br. 13. And CalAmp asserts (without opposition) that it
 could suffer harm from the jury’s finding of direct
Case: 20-1793     Document: 44     Page: 9    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                        9



 infringement by way of indemnification claims, reputa-
 tional injury, or attorneys’ fees, Appellant’s Br. 33 n.8, 35;
 see J.A. 23140–41, therefore retaining the requisite per-
 sonal stake in the outcome.
      As the Supreme Court has stated, “[a] party who seeks
 review of the merits of an adverse ruling, but is frustrated
 by the vagaries of circumstance . . . ought not in fairness be
 forced to acquiesce in that ruling.” Camreta, 563 U.S.
 at 712 (cleaned up). Under such circumstances, “[t]he eq-
 uitable remedy of vacatur ensures that those who have
 been prevented from obtaining the review to which they are
 entitled are not treated as if there had been a review.” Id.
 (cleaned up). Here, appellate review is unavailable to
 CalAmp through no action or fault of its own. Accordingly,
 to “expunge[] an adverse decision that would be reviewable
 had this [issue] not become moot,” id. at 712 n.10, we va-
 cate the jury’s finding of direct infringement of the asserted
 claims of the ’885 patent by CalAmp’s customers.
      II. CALAMP’S INFRINGEMENT OF THE ’278 PATENT
      CalAmp challenges the district court’s denial of JMOL
 and a new trial as to infringement of the asserted claims of
 the ’278 patent on two principal grounds: (1) that the dis-
 trict court improperly permitted Omega’s technical expert,
 Joseph McAlexander, to testify beyond the scope of his ex-
 pert report; and (2) that Omega presented an improper “de-
 vice code” theory to the jury upon which the jury relied
 and that Omega failed to present evidence that two claim
 limitations were met. We conclude that the district court
 properly denied JMOL and a new trial.
         A. Scope of Mr. McAlexander’s Testimony
     CalAmp argues that the district court improperly per-
 mitted Mr. McAlexander to testify beyond the scope of his
 expert report with respect to the “enabling data” limitation
 of the ’278 patent. We disagree.
Case: 20-1793    Document: 44      Page: 10    Filed: 09/14/2021




 10                       OMEGA PATENTS, LLC   v. CALAMP CORP.



     At trial, Mr. McAlexander testified that the LMUs
 have an interface for “download[ing] enabling data,”
 J.A. 23529, and that the enabling data is, for example,
 “scripts” that “inform[] the LMU device how it is to operate
 and that information is downloaded and is provided in
 memory in the flash,” J.A. 23531. Mr. McAlexander fur-
 ther testified that “several different things” are part of the
 scripts, including “configuration information specifically in
 terms of the executable instructions” and “a stored table of
 information from which you can derive whether or not you
 have a match or not in terms of bus discovery, device dis-
 covery.” J.A. 23531. CalAmp objected to this “enabling
 data” testimony on the basis that it was not disclosed in
 Mr. McAlexander’s expert report. J.A. 23532. The district
 court considered and overruled CalAmp’s objection, finding
 that the expert report provided a sufficient foundation for
 the challenged testimony. J.A. 23533–34.
     Mr. McAlexander’s report states that the LMUs “in-
 clude[] a downloading interface for permitting downloading
 of enabling data” and that the LMUs can be configured to
 receive “firmware or scripts with programming instruc-
 tions or enabling data” via one or more downloading inter-
 face. J.A. 8666. We conclude that these disclosures
 provided enough notice to CalAmp “to prepare [its] case[]
 adequately and to prevent surprise.” Guevara v. NCL (Ba-
 hamas) Ltd., 920 F.3d 710, 719 (11th Cir. 2019) (quoting
 Reese v. Herbert, 527 F.3d 1253, 1266 (11th Cir. 2008)). In-
 deed, in a pretrial deposition, CalAmp questioned
 Mr. McAlexander on the “enabling data” disclosures of his
 expert report, with Mr. McAlexander responding in line
 with his expert report and much as he ultimately testified
 at trial.     See J.A. 3902–04 (deposition transcript);
 J.A. 23531 (trial transcript). Accordingly, we see no abuse
 of discretion in the district court’s evidentiary ruling that
 the subject matter of the challenged testimony was within
 the scope of Mr. McAlexander’s report. See Seamon,
 813 F.3d at 987.
Case: 20-1793    Document: 44      Page: 11     Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                        11



   B. The “Device Code” Issue and Associated Limitations
     CalAmp also contends that Omega failed to show that
 the LMUs practice the “corresponding vehicle device code”
 and “enabling data related to the at least one correspond-
 ing vehicle device code” limitations of claim 1 of the ’278 pa-
 tent.     CalAmp further contends that the jury’s
 infringement finding is impermissibly tainted because
 “Omega improperly argued [to the jury] that a ‘device code’
 (such as a stored device code) could originate from the Ac-
 cused LMUs, ignoring the claim constructions that a device
 code is a signal from a vehicle device and that the LMU is
 not a vehicle device.” Appellant’s Br. 38–39 (emphases in
 original). CalAmp’s theory is that “[t]he jury’s finding that
 the Accused LMUs infringe the ’278 patent can only rest on
 Omega’s improper ‘device code’ theory.” Appellant’s Br. 37.
 We disagree with CalAmp on each of these matters.
      First, some background. Before the first trial, the dis-
 trict court construed the term “device code” in the ’885 and
 ’876 patents to mean a “signal from a vehicle device.”
 J.A. 798–800. The district court was not asked to construe
 “device code” with respect to the ’278 patent. The district
 court was asked to construe the term “vehicle device” as
 used in the ’885, ’876, ’727, and ’278 patents but declined
 to do so—an issue that we confronted in the first appeal.
 See Omega Pats., 920 F.3d at 1346. (Claim construction of
 “device code” was not at issue in the first appeal.) We held
 that the district court improperly declined to define the
 term “vehicle device” and that the proper construction of
 this term is an “electrical or electronic component in a ve-
 hicle that can be controlled and/or the status thereof read.”
 Id. at 1346, 1347. We further held that this construction
 excludes the LMUs as “vehicle devices.” Id. at 1347. And
 because “Omega’s primary theory at [the first] trial was
 that the LMU was a ‘vehicle device’ and the signals it sent
 to the ECU were infringing ‘devices codes,’” we set aside
 the jury’s verdict of infringement of all asserted claims of
 the ’885 patent. Omega Pats., 920 F.3d at 1347. But we
Case: 20-1793    Document: 44     Page: 12    Filed: 09/14/2021




 12                      OMEGA PATENTS, LLC   v. CALAMP CORP.



 explained that a new trial was warranted because “Omega
 also presented evidence that the signal sent from the ECU
 (an uncontested ‘vehicle device’) to the LMU could satisfy
 the ‘device code’ limitation.” Id. We then noted that the
 asserted claims of the ’278 patent have a “device code” lim-
 itation and concluded that a new trial on direct infringe-
 ment by CalAmp of the ’278 patent was warranted for the
 same reasons as discussed with respect to the ’885 patent.
 Omega Pats., 920 F.3d at 1349.
      CalAmp’s fundamental problem in this appeal as to in-
 fringement, therefore, is that the ECU is indisputably a
 “vehicle device” that communicates with the LMUs. See,
 e.g., id. at 1347; Appellant’s Br. 5 (“The Accused LMUs . . .
 communicate over the vehicle’s data bus to obtain data . . .
 from the . . . ECU.”).
      Claim 1 of the ’278 patent recites “communication . . .
 with at least one vehicle device using at least one corre-
 sponding vehicle device code.” CalAmp argues that Omega
 failed to present evidence that the LMUs use a “device
 code” that meets the “device code” construction, thereby
 failing to show that the LMUs practice the “corresponding
 vehicle device code” limitation. See Appellant’s Br. 39–41;
 Appellant’s Reply Br. 27–28. CalAmp is incorrect. The
 parties agree that the “device code” element is met by a
 “signal from a vehicle device.” See Appellant’s Br. 21;
 Cross-Appellant’s Br. 20. And in the retrial, the jury was
 presented with evidence that the LMUs receive a signal
 from the ECU, a vehicle device. For example, the jury
 heard testimony from Mr. McAlexander that the “[v]ehicle
 device is the actual control unit, the ECU” in the context of
 infringement of claim 1 of the ’278 patent. J.A. 23528; see
 J.A. 23513, 23523–24. And the jury was played deposition
 testimony from Gallin Chen, one of CalAmp’s corporate
 representatives, that “the LMU[-]3000 is able to read a sig-
 nal from a vehicle device off the bus.” J.A. 19522 (emphasis
 added); see J.A. 19488. Indeed, in discussing the “vehicle
 device” of claim 1, Mr. McAlexander stated to the jury that
Case: 20-1793    Document: 44      Page: 13    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                       13



 “the deposition testimony that’s been played, Chen in par-
 ticular, verified this.” J.A. 23528; see J.A. 23471–72 (McAl-
 exander testifying that the LMU-3000, LMU-3030, and
 LMU-3050 “operate the same way” from “the claimed in-
 vention standpoint”). Accordingly, we conclude that there
 was sufficient evidence for the jury to find the “correspond-
 ing vehicle device code” limitation met.
     CalAmp further argues that Omega failed to show the
 “enabling data related to the at least one corresponding ve-
 hicle device code” limitation of claim 1 of the ’278 patent.
 CalAmp presents two theories, each of which fails. First,
 CalAmp ties this limitation to its “device code” argument.
 See, e.g., Appellant’s Br. 41 (arguing that “having failed to
 identify the ‘corresponding vehicle device code,’ McAlexan-
 der’s testimony also necessarily failed to identify the ‘ena-
 bling data’ that must be ‘related to the at least one
 corresponding vehicle device code’”). This argument fails
 because, as discussed, the jury was presented with suffi-
 cient evidence to find the “corresponding vehicle device
 code” limitation met. Second, CalAmp asserts that the
 jury’s finding as to “enabling data” “rests on evidence that
 should not have been admitted.” Appellant’s Br. 42 (argu-
 ing that McAlexander improperly testified beyond the
 scope of his expert report). But this argument too fails be-
 cause, as discussed, the district court did not abuse its dis-
 cretion in permitting the challenged testimony. And here,
 Mr. McAlexander testified, for example, that the “enabling
 data” limitation is met by “scripts that are downloaded [to
 the LMUs]” that “include the instructions and the data nec-
 essary to be able to make the determination as to . . . which
 bus is being discovered and what units are on that bus.”
 J.A. 23535; see also J.A. 23529–31 (McAlexander describ-
 ing “scripts” that “inform[] the LMU device how it is to op-
 erate” as “enabling data”). Accordingly, we conclude that
 Mr. McAlexander’s testimony constitutes sufficient evi-
 dence for the jury to find the “enabling data” limitation
 met.
Case: 20-1793    Document: 44      Page: 14     Filed: 09/14/2021




 14                       OMEGA PATENTS, LLC   v. CALAMP CORP.



      CalAmp also argues that the jury’s infringement find-
 ing as to the ’278 patent was impermissibly tainted by
 Omega’s “improper ‘device code’ theory.” Appellant’s
 Br. 37. CalAmp suggests that “the jury found the required
 ‘corresponding vehicle device code’ to be what Omega im-
 properly identified as the ‘stored device code’ that origi-
 nates at the LMU itself.” Appellant’s Br. 39. It is
 undisputed that the LMU is not a vehicle device. See, e.g.,
 J.A. 23554 (McAlexander testifying that “the LMU is not a
 vehicle device”). Although CalAmp argues that Omega
 presented this improper theory to the jury during closing
 argument, Appellant’s Br. 28, CalAmp does not contend
 that it “object[ed] on this ground, nor did it ask for a limit-
 ing instruction, so the objection to the closing argument is
 waived.” Haygood v. Auto-Owners Ins. Co., 995 F.2d 1512,
 1517 (11th Cir. 1993). CalAmp also does not assert that it
 objected to the evidence Omega presented in support of this
 theory, so that objection is also “waived.” Carter v. Deci-
 sionOne Corp., 122 F.3d 997, 1004–05 (11th Cir. 1997)
 (first citing Fed. R. Evid. 103(a)(1); and then citing Wilson
 v. Attaway, 757 F.2d 1227, 1242 (11th Cir. 1985)).
     Moreover, the jury was clearly instructed that “the ac-
 cused LMUs . . . are not vehicle devices[,] but the Engine
 Control Unit or ECU is a vehicle device.” J.A. 45. A “jury
 is presumed to follow jury instructions.” Pensacola Motor
 Sales Inc. v. E. Shore Toyota, LLC, 684 F.3d 1211, 1224–25
 (11th Cir. 2012) (quoting Adams v. Wainwright, 709 F.2d
 1443, 1447 (11th Cir. 1983)).
     As explained above, there was sufficient evidence for
 the jury to find the “corresponding vehicle device code” lim-
 itation of the ’278 patent met—namely, by signals from the
 ECU. And this evidence is independent from Omega’s
 “stored device code” presentation at trial that CalAmp com-
 plains was improper. See supra. Given the instruction, we
 must assume the jury verdict rested on a proper theory.
Case: 20-1793    Document: 44      Page: 15    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                       15



         C. JMOL or a New Trial as to Infringement
     We view CalAmp’s arguments for a new trial on in-
 fringement of the ’278 patent as coextensive with its argu-
 ments that CalAmp is entitled to JMOL of no infringement.
 See, e.g., Appellant’s Br. 38, 42. As discussed, we reject
 those arguments. Accordingly, we affirm the district
 court’s denial of JMOL and a new trial as to CalAmp’s in-
 fringement of the asserted claims of the ’278 patent.
                        III. DAMAGES
      CalAmp appeals the district court’s denial of a new
 trial on damages for CalAmp’s infringement of the ’278 pa-
 tent on two separate grounds: (1) that the district court er-
 roneously     precluded      CalAmp’s     damages      expert,
 Dr. DeForest McDuff, from testifying in rebuttal; and
 (2) that Omega’s damages theory is legally flawed, leaving
 the jury’s award unsupported by the record. We review the
 district court’s denial of a motion for new trial for abuse of
 discretion. Hicks, 870 F.3d at 1257. We discuss each issue
 in turn and conclude that the district court abused its dis-
 cretion as to each of the two issues in denying CalAmp’s
 motion for a new trial on damages. 5
                 A. Exclusion of Dr. McDuff
     CalAmp argues that a new trial on damages for in-
 fringement of the ’278 patent is warranted because under



     5   In the alternative, CalAmp appeals the district
 court’s denial of remittitur. Because we agree with
 CalAmp that the district court abused its discretion in not
 ordering a new trial on damages, we need not and do not
 reach CalAmp’s appeal in the alternative as to remittitur.
 Nor would it be appropriate to address remittitur here, con-
 sidering the district court’s improper exclusion of
 Dr. McDuff and the lack of evidence of apportionment, as
 discussed herein.
Case: 20-1793    Document: 44      Page: 16     Filed: 09/14/2021




 16                       OMEGA PATENTS, LLC   v. CALAMP CORP.



 the law of the case Dr. McDuff is not barred from testifying
 and because the district court abused its discretion in pre-
 cluding Dr. McDuff from offering rebuttal testimony as to
 damages in the retrial. We agree.
      In each of the two trials, the district court precluded
 Dr. McDuff from testifying at all. Before the first trial, the
 district court granted Omega’s Daubert motion to exclude
 Dr. McDuff. J.A. 5497. After the first trial, CalAmp moved
 for a new trial on damages on the basis that the district
 court “erroneously excluded Dr. McDuff’s opinions in their
 entirety . . . despite only identifying criticisms of
 Dr. McDuff’s affirmative calculation of what a reasonable
 royalty should be.” J.A. 17913. CalAmp argued that the
 court therefore improperly precluded CalAmp “from pre-
 senting its expert’s criticism of Omega’s damages analysis,”
 i.e., rebuttal testimony. J.A. 17913. The district court de-
 nied CalAmp’s motion because “CalAmp did not seek re-
 consideration of the [c]ourt’s [Daubert] [o]rder to allow
 Dr. McDuff to testify [in rebuttal]” and found that
 CalAmp’s opportunity to object to the exclusion of
 Dr. McDuff “has been waived.” J.A. 18509. CalAmp did
 not raise the issue of the exclusion of Dr. McDuff’s testi-
 mony (in principal or in rebuttal) in the first appeal. But
 in that appeal, we vacated the compensatory damages
 award and remanded for a new trial, with instructions to
 the parties “to achieve clarity by clearly presenting evi-
 dence . . . as to . . . compensatory damages . . . so that this
 court may effectively fulfill its appellate function in any
 further review arising from the retrial.” Omega Pats.,
 920 F.3d at 1354. CalAmp subsequently moved for “clari-
 fication” that Dr. McDuff would be permitted to offer dam-
 ages testimony in rebuttal in the retrial based on our
 instructions. J.A. 19125–27. The district court denied
 CalAmp’s motion, again on the basis that the district
 court’s Daubert order before the first trial excluding
 Dr. McDuff “was not appealed.” J.A. 19261.
Case: 20-1793     Document: 44      Page: 17    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                         17



      The issue here is whether the district court properly
 applied the law-of-the-case doctrine in view of our mandate
 following the first appeal to our court. The “law of the case”
 is “a procedural matter not unique to patent law” to which
 we apply “the precedent of the regional circuit in which the
 case arose”—here, the Eleventh Circuit. Exxon Corp. v.
 United States, 931 F.2d 874, 877 n.4 (Fed. Cir. 1991). Ap-
 plying Eleventh Circuit law, we review the district court’s
 application of the law-of-the-case doctrine de novo. Alpha-
 med, Inc. v. B. Braun Med., Inc., 367 F.3d 1280, 1285
 (11th Cir. 2004).
      “The mandate rule provides that ‘issues actually de-
 cided [on appeal]—those within the scope of the judgment
 appealed from, minus those explicitly reserved or re-
 manded by the court—are foreclosed from further consid-
 eration.’” Amado v. Microsoft Corp., 517 F.3d 1353, 1360
 (Fed. Cir. 2008) (alteration in original) (quoting Engel In-
 dus., Inc. v. Lockformer Co., 166 F.3d 1379, 1383 (Fed. Cir.
 1999)). “We review the district court’s interpretation of our
 mandate de novo under Federal Circuit law.” Metso Mins.
 Inc. v. Terex Corp., 594 F. App’x 649, 651 (Fed. Cir. 2014)
 (citing TecSec, Inc. v. Int’l Bus. Machs. Corp., 731 F.3d
 1336, 1341 (Fed. Cir. 2013)); see Cardiac Pacemakers, Inc.
 v. St. Jude Med., Inc., 576 F.3d 1348, 1355–56 (Fed. Cir.
 2009); Engel, 166 F.3d at 1382; Laitram Corp. v. NEC
 Corp., 115 F.3d 947, 950–51 (Fed. Cir. 1997). In interpret-
 ing this court’s mandate, “both the letter and the spirit of
 the mandate must be considered.” Engel, 166 F.3d at 1383.
     On remand, we explicitly instructed both parties “to
 achieve clarity by clearly presenting evidence [in the re-
 trial] . . . as to . . . compensatory damages . . . so that this
 court may effectively fulfill its appellate function in any
 further review arising from the retrial.” Omega Pats.,
 920 F.3d at 1354; see id. at 1349–51 (declining to decide ev-
 identiary issues with respect to compensatory damages
 and remanding for a new trial). This instruction to the par-
 ties necessarily implied that the district court was “to
Case: 20-1793    Document: 44      Page: 18    Filed: 09/14/2021




 18                       OMEGA PATENTS, LLC   v. CALAMP CORP.



 consider damages consistent with the principles set forth
 in the opinion,” including by reconsidering prior orders re-
 garding evidence of damages. Bluebonnet Sav. Bank,
 F.S.B. v. United States, 339 F.3d 1341, 1346 (Fed. Cir.
 2003) (per curiam). Moreover, in our view, the “spirit of the
 mandate” permitted the district court to reconsider any ev-
 identiary rulings that might be seen in a different light at
 the retrial. See Engel, 166 F.3d at 1383.
      Here, the issue of Dr. McDuff’s rebuttal testimony (and
 our remand instruction) was timely raised by CalAmp be-
 fore the retrial. See J.A. 19125–28. On remand, the dis-
 trict court simply held that Dr. McDuff was precluded from
 testifying in rebuttal because “the admissibility of
 Dr. McDuff was decided [before the first trial]” and because
 that “decision is final” and “was not appealed.” J.A. 19261.
 This decision was contrary to our mandate and opinion.
 See Bluebonnet, 339 F.3d at 1346 (“We did not intend for
 our mandate to foreclose the trial court from conducting
 any further inquiry into the proper amount of the damages
 to be awarded in this case.”).
     A “district court’s actions on remand should not be in-
 consistent with either the letter or the spirit of the man-
 date.” Laitram, 115 F.3d at 951. Accordingly, to the extent
 the district court precluded Dr. McDuff from testifying in
 rebuttal in the retrial on the basis that it was bound by its
 evidentiary ruling in the first trial, 6 that was legal error.



      6   Ordinarily, under the Eleventh Circuit’s law-of-
 the-case doctrine, “[a] legal decision made at one stage of
 the litigation, unchallenged in a subsequent appeal when
 the opportunity existed, becomes the law of the case for fu-
 ture stages of the same litigation, and the parties are
 deemed to have waived the right to challenge that decision
 at a later time.” United States v. Stein, 964 F.3d 1313, 1324
Case: 20-1793    Document: 44      Page: 19    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                       19



      We recognize that our instruction in the first appeal
 left the district court with discretion as to evidentiary rul-
 ings in the retrial. See Seamon, 813 F.3d at 987. But when
 the dispositive issue is whether the district court misinter-
 preted our mandate, “no deference is due.” Laitram, 115
 F.3d at 950.
     Regardless, to the extent the district court did exercise
 its discretion, we conclude that it was an abuse of discre-
 tion to preclude Dr. McDuff from testifying in rebuttal in
 the retrial. Omega’s Daubert motion before the first trial
 to exclude Dr. McDuff did not challenge his qualifications
 to testify regarding damages in this case or his critique of
 Omega’s expert’s comparable-license analysis.            See
 J.A. 867–84, 5488–97. Indeed, leading up to the retrial, the
 district court confirmed that Dr. McDuff “was qualified”
 and that “[t]he issue of whether [Dr. McDuff] was challeng-
 ing plaintiff’s damages expert was really not directly ad-
 dressed in the [Daubert] motions or the order.” J.A. 19260.
 In other words, the issue of Dr. McDuff’s rebuttal testi-
 mony was never addressed (or challenged) on the merits.



 (11th Cir. 2020) (quoting United States v. Escobar-Urrego,
 110 F.3d 1556, 1560 (11th Cir. 1997)). But such waiver
 does not necessarily apply where, as here, the mandate
 permits consideration on remand of the otherwise-waived
 issue. See, e.g., Stein, 964 F.3d at 1324 (explaining that
 whether the law of the case applies depends on “the scope
 of . . . [the] remand”); United States v. Mesa, 247 F.3d 1165,
 1171 n.6 (11th Cir. 2001) (noting that waiver may be over-
 come by the mandate on remand); Baumer v. United States,
 685 F.2d 1318, 1321 (11th Cir. 1982) (recognizing that an
 issue not raised on appeal may nonetheless be litigated on
 remand depending on “the scope of th[e] mandate”). Our
 case law, which governs the interpretation of our man-
 dates, contains a similar principle. E.g., Amado, 517 F.3d
 at 1360.
Case: 20-1793    Document: 44      Page: 20    Filed: 09/14/2021




 20                       OMEGA PATENTS, LLC   v. CALAMP CORP.



 Moreover, Dr. McDuff’s critiques of Omega’s damages ex-
 pert were disclosed in Dr. McDuff’s expert report submit-
 ted before the first trial, see Report of DeForest McDuff,
 Ph.D. (excerpts), Omega Pats., LLC v. CalAmp Corp.,
 No. 13-cv-1950 (M.D. Fla. May 22, 2017), ECF No. 216-23,
 and CalAmp timely moved for permission to call
 Dr. McDuff in rebuttal before the retrial, see J.A. 19125–
 28. We discern no basis for the district’s court ruling to
 preclude Dr. McDuff from testifying in rebuttal in the re-
 trial (other than erroneously adhering to its prior ruling).
 Accordingly, we conclude that the district court abused its
 discretion. Klay v. United Healthgroup, Inc., 376 F.3d
 1092, 1096 (11th Cir. 2004) (“A district court may . . . abuse
 its discretion by applying the law in an unreasonable or in-
 correct manner.”).
      Omega’s contrary arguments are unpersuasive. First,
 Omega relies on our decision in Tronzo v. Biomet, Inc.,
 236 F.3d 1342 (Fed. Cir. 2001), for the proposition that
 “CalAmp waived the district court’s decision to exclude
 Dr. McDuff” by “not appeal[ing] that decision as part of the
 first appeal to this Court.” Cross-Appellant’s Br. 52.
 Tronzo does not help Omega. In Tronzo, we held that the
 mandate in question acted to prevent reconsideration of
 the issue of punitive damages on remand because in the
 first appeal the defendant “chose not to contest the amount
 of punitive damages” and our remand only concerned com-
 pensatory damages. 236 F.3d at 1345, 1349. Here, in con-
 trast to the unchallenged punitive damages award in
 Tronzo, CalAmp did contest compensatory damages in the
 first appeal. Moreover, in Tronzo, the mandate in question
 “left it to the district court to decide, at its discretion,
 whether it would be appropriate to take new evidence” on
 remand as to the category of damages that was remanded.
 Id. at 1345. Accordingly, Tronzo does not suggest a differ-
 ent outcome here.
     Second, Omega contends that CalAmp is barred from
 presenting Dr. McDuff’s testimony in rebuttal based on
Case: 20-1793    Document: 44      Page: 21    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                       21



 CalAmp’s representation prior to the retrial that CalAmp
 “will treat issues actually resolved by the [district] [c]ourt
 at the first trial—and not appealed or otherwise impacted
 by the Federal Circuit’s opinion and remand—as final.”
 Cross-Appellant’s Br. 52–53 (quoting J.A. 19132). But as
 discussed, the issue of Dr. McDuff’s rebuttal testimony was
 “impacted” by our opinion in the first appeal. Therefore,
 this representation by CalAmp is of no import here.
     In sum, we conclude that a new trial on damages for
 infringement of the ’278 patent is warranted because the
 district court abused its discretion in precluding
 Dr. McDuff from offering his fully disclosed rebuttal testi-
 mony in the retrial, and in denying CalAmp’s motion for a
 new trial on that basis.
                      B. Apportionment
     Ultimately, a new trial on damages is warranted. The
 jury awarded a $5.00-per-unit royalty for CalAmp’s in-
 fringement of the ’278 patent. CalAmp argues that the
 $5.00 figure does not reflect apportionment and that
 Omega failed to show the incremental value of the ’278 pa-
 tent (or that the patented improvement drove demand for
 the entire accused product), rendering the jury’s damages
 award unsustainable. We agree.
       “[T]he patentee must in every case give evidence tend-
 ing to separate or apportion . . . the patentee’s damages be-
 tween the patented feature and the unpatented features
 . . . .” LaserDynamics, Inc. v. Quanta Comput., Inc.,
 694 F.3d 51, 67 (Fed. Cir. 2012) (cleaned up). Accordingly,
 where a royalty is at issue, “[n]o matter what the form of
 the royalty, a patentee must take care to seek only those
 damages attributable to the infringing features.” VirnetX,
 Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1326 (Fed. Cir.
 2014). And “where multi-component products are involved,
 the governing rule is that the ultimate combination of roy-
 alty base and royalty rate must reflect the value attributa-
 ble to the infringing features of the product, and no more.”
Case: 20-1793    Document: 44     Page: 22    Filed: 09/14/2021




 22                      OMEGA PATENTS, LLC   v. CALAMP CORP.



 Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226
 (Fed. Cir. 2014). In other words, “[w]hen the accused in-
 fringing products have both patented and unpatented fea-
 tures, measuring this value requires a determination of the
 value added by such features.” Id. It follows that “a pa-
 tentee may assess damages based on the entire market
 value of the accused product only where the patented fea-
 ture creates the basis for customer demand or substan-
 tially creates the value of the component parts.” VirnetX,
 767 F.3d at 1326 (cleaned up).
      We have, however, explained that “when a sufficiently
 comparable license is used as the basis for determining the
 appropriate royalty, further apportionment may not neces-
 sarily be required.” Vectura Ltd. v. Glaxosmithkline LLC,
 981 F.3d 1030, 1040 (Fed. Cir. 2020). “That is because a
 damages theory that is dependent on a comparable license
 (or a comparable negotiation) may in some cases have
 ‘built-in apportionment.’” Id. “Built-in apportionment ef-
 fectively assumes that the negotiators of a comparable li-
 cense settled on a royalty rate and royalty base
 combination embodying the value of the asserted patent.”
 Id. at 1041. For built-in apportionment to apply the license
 must be “sufficiently comparable” in that “principles of ap-
 portionment were effectively baked into” the purportedly
 comparable license. Id.; see Commonwealth Sci. & Indus.
 Rsch. Organisation v. Cisco Sys., Inc., 809 F.3d 1295, 1303
 (Fed. Cir. 2015). The patentee has the burden of proving
 damages, Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d
 1301, 1324 (Fed. Cir. 2009), and where licenses are at is-
 sue, that includes “the burden to prove that the licenses
 were sufficiently comparable,” id. at 1329; see
 ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 872
 (Fed. Cir. 2010).
     Here, Omega first contends that it did not need to show
 apportionment at all because “[t]he jury heard [that] the
 infringing LMUs have no component parts outside what is
 found in the ’278 patent” and that “[e]ach of these LMU
Case: 20-1793   Document: 44      Page: 23   Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                    23



 components [is] found in the infringed claims of the
 ’278 patent.” Cross-Appellant’s Br. 35–36. We disagree
 with Omega as a matter of law. See Exmark Mfg. Co. v.
 Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d 1332,
 1348 (Fed. Cir. 2018). In Exmark, the asserted claim was
 directed to a lawn mower as a whole and covered the entire
 infringing lawn-mower product. Id. We held that the pa-
 tent owner was still required to “apportion or separate the
 damages between the patented improvement and the con-
 ventional components of the multicomponent product” to
 ensure that the patent owner was “compensated for the pa-
 tented improvement (i.e., the improved flow control baffle)
 rather than the entire mower.” Id. Accordingly, here, even
 if the LMUs have the same components as those set forth
 in the asserted claims, Omega still must “adequately and
 reliably apportion[] between the improved and conven-
 tional features of the accused [product]” when using the
 LMUs “as a royalty base.” Id.; see Commonwealth,
 809 F.3d at 1301. We therefore reject Omega’s contention
 that it was not required to show apportionment simply be-
 cause the jury heard testimony that the LMUs have no
 component parts outside what is claimed in the ’278 pa-
 tent. As we discuss below, there is no question that the
 LMUs have conventional components that are not the in-
 ventive aspects of the ’278 patent.
     Turning to the merits of apportionment, we conclude
 that Omega did not present sufficient evidence to the jury
 to sustain its damages award for infringement of the as-
 serted claims of the ’278 patent. First, Omega failed to
 show that its patented improvement drove demand for the
 entire LMU product. Second, in the alternative, 7 Omega



     7  Omega appears to argue both that it was not re-
 quired to show apportionment based on what drove de-
 mand for the LMUs and that it did provide sufficient
Case: 20-1793    Document: 44      Page: 24    Filed: 09/14/2021




 24                       OMEGA PATENTS, LLC   v. CALAMP CORP.



 failed to show the incremental value that its patented im-
 provement added to the LMU product as apportioned from
 the value of any conventional features. We further address
 each issue in turn.
     As to demand for the entire LMU product, Omega ar-
 gues that “[a] reasonable jury could have concluded . . .
 [that] the infringing LMU sales were driven primarily, if
 not exclusively, by the invention of the ’278 patent and de-
 termined to apportion minimal, if any, value to any other
 characteristics,” Cross-Appellant’s Br. 36, in that “a rea-
 sonable jury could have concluded that the multivehicle
 compatibility feature was worth anywhere from almost the
 entire profit of the product, to $7.00, to $6.26, or the $5.00
 value that the jury ultimately awarded,” Cross-Appellant’s
 Br. 38. 8 We disagree.
     According to the record, additional features of the
 LMUs include, for example, a “3-axis accelerometer,” the
 ability to “detect hard braking, cornering[,] or accelera-
 tion,” and an “industry leading on-board alert engine.”
 J.A. 21425–26. It is undisputed that these features are not
 inventive aspects of the asserted claims of the ’278 patent.
 As another example, it is undisputed that CalAmp’s VPOD
 units provide functionality that overlaps with a subset of
 the functionality of the LMUs, see, e.g., J.A. 23473, and this


 evidence for the jury to apportion the incremental value of
 the ’278 patent. See, e.g., Cross-Appellant’s Br. 35–36. We
 consider these arguments as made in the alternative.
     8   In support of this damages theory, Omega relied on
 CalAmp’s supposed willingness to pay a royalty of $7.00
 per unit for non-patented “multivehicle technology” from a
 third party, which is in the range of the $5.00 figure
 awarded by the jury. Cross-Appellant’s Br. 37–38; see
 J.A. 19494. But Omega has identified no evidence that the
 third party’s “multivehicle technology” is comparable to the
 invention of the ’278 patent.
Case: 20-1793    Document: 44     Page: 25    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                      25



 functionality was found not to infringe any claim of the
 ’278 patent (a finding Omega did not appeal), see J.A. 30–
 31. Omega nonetheless argues that the multi-vehicle-com-
 patibility feature of the LMUs “primarily, if not exclu-
 sively” drove sales. Cross-Appellant’s Br. 36. But Omega
 failed to present sufficient evidence to the jury that this
 feature “create[d] the basis for customer demand or sub-
 stantially create[d] the value of the component parts.” Vir-
 netX, 767 F.3d at 1326 (cleaned up). Rather, Omega
 merely points to lesser testimony, for example, that multi-
 vehicle compatibility would be “an important feature,”
 J.A. 19650, or “a helpful feature,” J.A. 23582, and that de-
 velopment of the LMUs “was driven by a general market
 need,” J.A. 19634. Omega further points to testimony that
 multivehicle compatibility increased the value of the
 LMUs, see Cross-Appellant’s Br. 32, but this testimony
 goes on to explain that the LMUs would still have had
 value absent this feature, see J.A. 19622. In sum, we con-
 clude that the jury could not reasonably have found that
 the multi-vehicle-compatibility feature of the LMUs drove
 demand for the entire LMU product. 9 See LaserDynamics,
 694 F.3d at 68 (“It is not enough to merely show that the
 [patented improvement] is viewed as valuable, important,
 or even essential to the use of the [accused product].”).
     Omega is therefore left with its comparable-licenses
 theory, which depends on built-in apportionment. Accord-
 ing to Omega, “[w]ith evidence of Omega’s licensing pro-
 gram[]” and “details of the licenses” introduced at trial,
 “there was sufficient evidence” for the jury to determine a



     9    Moreover, Omega does not point to any meaningful
 evidence presented to the jury of “the entire market value”
 of the LMUs, see VirnetX, 767 F.3d at 1326, or “the entire
 profit of the product,” see Cross-Appellant’s Br. 38, further
 confirming that Omega failed to carry its burden here.
Case: 20-1793    Document: 44     Page: 26    Filed: 09/14/2021




 26                      OMEGA PATENTS, LLC   v. CALAMP CORP.



 reasonable royalty of $5.00 per unit.     Cross-Appellant’s
 Br. 31. We disagree.
     Omega’s president, Mr. Flick, testified that under
 Omega’s licensing program the licensing fee was “five dol-
 lars [per unit] whether it’s one patent or 50 patents.”
 J.A. 23324. Mr. Flick further testified that “[no] particular
 patent [is] treated as more valuable than another” and that
 Omega’s policy was “one price for all.” J.A. 23324–25. In
 other words, for “five dollars” per unit a licensee “got
 every[thing] – no matter what [the licensee] did, the first
 patent’s five bucks. Everything else thereafter [Omega]
 just threw . . . in.” J.A. 23324.
      Indeed, on appeal, Omega maintains that Mr. Flick’s
 testimony “did not distinguish between data bus patents
 for royalty purposes, all of which were licensed for $5.00 or
 more per unit.” Cross-Appellant’s Br. 47–48. Omega none-
 theless argues that a reasonable jury could have awarded
 a royalty of $5.00 per unit based on Mr. Flick’s testimony.
 See Cross-Appellant’s Br. 38. We disagree. Omega’s the-
 ory would permit it to obtain a particular royalty rate
 merely by relying on its internal “policy” without regard to
 comparability—under the proffered licensing arrange-
 ment, Omega sought the same licensing fee regardless of
 what patents were included or what technology was cov-
 ered. Put differently, Mr. Flick’s testimony does not suffi-
 ciently speak to “built-in apportionment” between the
 patented improvement added to the LMUs and the conven-
 tional features of the LMUs. See Vectura, 981 F.3d at 1040
 (explaining that “built-in apportionment” relies on “a com-
 parable license” or “comparable negotiation”). To hold oth-
 erwise would improperly permit Omega to hide behind its
 generic licensing arrangement to avoid the task of appor-
 tionment. See LaserDynamics, 694 F.3d at 79 (“[T]o prove
 a reasonable royalty, alleging a loose or vague comparabil-
 ity between different technologies or licenses does not suf-
 fice.”).
Case: 20-1793    Document: 44      Page: 27    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                       27



      Although a closer call, we likewise conclude that
 Omega failed to show built-in apportionment based on the
 license agreements presented to the jury. At trial, Omega
 introduced eighteen license agreements. See Cross-Appel-
 lant’s Br. 30 n.4 (listing the agreements); see also
 J.A. 22185–22439. Omega argues that “the licenses reveal
 devices that connect to the data bus with the multi-vehicle
 functionality found in the ’278 patent [and] generally carry
 a royalty at a rate of at least $5.00 per unit.” Cross-Appel-
 lant’s Br. 45. Omega’s fundamental problem is that it
 failed to show that these agreements attributed a $5.00-
 per-unit royalty to the value of the ’278 patent.
     For starters, despite proposing a royalty of $6.26 per
 unit, Omega’s damages expert, Christian Tregillis, testi-
 fied that “whether it’s one patent or all the patents, the way
 that Omega licenses them is, it’s five bucks” and “[t]hat’s
 the market rate for the data bus patents, be it one or two
 or three or four or 30.” J.A. 23587. Further walking away
 from apportionment (and relying on Omega’s licensing ar-
 rangement), Mr. Tregillis testified that “CalAmp should
 pay the same rate no matter how many claims or how many
 of the patents it infringes.” J.A. 23595. But absent evi-
 dence of a comparable license or comparable negotiation to
 support an identical $5.00 rate for a one-patent license to
 the ’278 patent, we fail to see how this patent/claim-inde-
 pendent approach accounts for apportionment. 10 See



     10  The dissent faults CalAmp for not attempting to ex-
 clude “Mr. Tregillis’s testimony and the license agreements
 at issue” at the Daubert stage or during trial and concludes
 that CalAmp’s “failure to do so means that the testimony
 and licenses are evidence capable of supporting the dam-
 ages award.” Dissent 5. But CalAmp’s “failure” to object
 does not decide the issue—“[f]ailure to object to admission
 of the evidence does not act as waiver as to a challenge to
Case: 20-1793    Document: 44      Page: 28     Filed: 09/14/2021




 28                       OMEGA PATENTS, LLC   v. CALAMP CORP.



 AstraZeneca AB v. Apotex Corp., 782 F.3d 1324, 1338
 (Fed. Cir. 2015) (“When a patent covers the infringing
 product as a whole, and the claims recite both conventional
 elements and unconventional elements, the court must de-
 termine how to account for the relative value of the pa-
 tentee’s invention in comparison to the value of the
 conventional elements recited in the claim, standing
 alone.”); Ericsson, 773 F.3d at 1226 (“[T]he ultimate rea-
 sonable royalty must be based on the incremental value
 that the patented invention adds to the end product.”).
     Omega suggests that Mr. Tregillis offered such testi-
 mony because of purported most-favored-nation clauses in
 some Omega licenses that ostensibly would have required
 Omega to reduce rates for other licensees had it charged
 CalAmp less than $5.00 per unit through a hypothetical
 negotiation, therefore indicating that Omega would not
 have accepted less than $5.00 per unit from CalAmp. See
 Cross-Appellant’s Br. 38–39; J.A. 23997. This argument is
 without merit. Mr. Tregillis explicitly testified that the rel-
 evant most-favored-nation clauses would not be triggered
 unless “two licenses have . . . comparable sales volumes,
 payment terms, and distribution channels” and that he
 “performed no analysis of those factors.” J.A. 23616–17.
 Omega simply has not pointed to evidence that any of the
 relevant most-favored-nation clauses would be implicated
 by a one-patent license to CalAmp at a rate of less than
 $5.00 per unit.




 the sufficiency of the evidence for the jury to award dam-
 ages.” Omega Pats., 920 F.3d at 1350 n.12 (citing Lucent
 Techs., 580 F.3d at 1325, 1335). Indeed, Daubert itself rec-
 ognizes that a decision not to exclude evidence under Rule
 702 does not foreclose a challenge to the sufficiency of evi-
 dence. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579,
 596 (1993).
Case: 20-1793    Document: 44      Page: 29    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                       29



     We recognize that one or more of the license agree-
 ments introduced at trial by Omega could, in theory, pro-
 vide a basis for a reasonable royalty if the license rate were
 properly apportioned. Indeed, at least two of the agree-
 ments included the ’278 patent. See J.A. 22195–204 (“Cim-
 ble Agreement”); J.A. 22227–36 (“Accele Agreement”).
 Moreover, “allegedly comparable licenses may cover more
 patents than are at issue in the action, include cross-licens-
 ing terms, [or] cover foreign intellectual property rights.”
 Ericsson, 773 F.3d at 1227. But Omega was nonetheless
 required to “account for such distinguishing facts when in-
 voking [the licenses] to value the patented invention.” Id.;
 see Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292,
 1317 (Fed. Cir. 2011) (“[T]here must be a basis in fact to
 associate the royalty rates used in prior licenses to the par-
 ticular hypothetical negotiation at issue in the case.”).
     Here, we conclude that Omega failed to adequately ac-
 count for substantial “distinguishing facts” between the
 proffered licenses and a hypothetical negotiation over a sin-
 gle-patent license to the ’278 patent. Most glaringly, each
 of the eighteen proffered licenses involves numerous pa-
 tents, in contrast to a hypothetical negotiation for a single-
 patent license. For example, the Cimble Agreement covers
 thirty-nine U.S. patents, twelve foreign patents, and three
 patent applications, and the Accele Agreement covers
 twenty-four U.S. patents, nine foreign patents, and twelve
 patent applications. 11 J.A. 22203–04, 22235–36. Omega



     11  As additional (uncomprehensive) examples, other
 license agreements introduced at trial include “the Nu-
 merex,” “Audiovox, ADS, Fortin, and DEI” agreements.
 J.A. 23579; see J.A. 22392–22406 (“Numerex Agreement”);
 J.A. 22255–73 (“Audiovox Agreement”); J.A. 22275–87
 (“ADS Agreement”); J.A. 22288–99 (“Fortin Agreement”);
 J.A. 22314–58 (“DEI Agreement”).         The Numerex
Case: 20-1793    Document: 44     Page: 30    Filed: 09/14/2021




 30                      OMEGA PATENTS, LLC   v. CALAMP CORP.



 argues that “Mr. Tregillis addressed the fact that some li-
 censes cover more than the ’278 patent” and “accounted for
 the additional patents found in the existing licenses.”
 Cross-Appellant’s Br. 46 (citing J.A. 23571–72, 23586).
 But the testimony cited by Omega reveals that Mr. Tregil-
 lis merely identified such differences—Mr. Tregillis simply
 testified that the licenses “cover multiple patents that are
 even beyond the patents in the hypothetical negotiation,”
 J.A. 23571, and that the licenses contain a “long list of pa-
 tents,” J.A. 23586. What’s utterly lacking is evidence that
 Omega met its obligation to “account for such distinguish-
 ing facts” in invoking the licenses to value the ’278 patent.
 Ericsson, 773 F.3d at 1227.
     Omega separately suggests that it met its obligation to
 account for distinguishing facts on the basis that Mr. Flick
 “described the details, similarities[,] and differences be-
 tween and among the licenses.” Cross-Appellant’s Br. 30.
 But, like his testimony regarding Omega’s licensing ar-
 rangement, Mr. Flick merely testified, for example, that
 certain licenses included a royalty of $5.00 per unit regard-
 less of “which patent” was included because “no patent was
 any more valuable than the others.” J.A. 23326–27 (dis-
 cussing the Audiovox Agreement). The Audiovox Agree-
 ment, like each of the others, covers numerous patents,
 unlike a hypothetical negotiation over only the ’278 patent.
 Mr. Flick’s (and Mr. Tregillis’s) generic testimony simply



 Agreement covers fifty-nine U.S. patents, nine foreign pa-
 tents, and several patent applications (J.A. 22401–03); the
 Audiovox Agreement covers twelve U.S. patents and three
 foreign patents (J.A. 22264); the ADS Agreement covers
 eleven U.S. patents and three foreign patents (J.A. 22285);
 the Fortin Agreement covers ten U.S. patents and three
 foreign patents (J.A. 22298); and the DEI Agreement co-
 vers twenty-two U.S. patents, eleven foreign patents, and
 several patent applications (J.A. 22346).
Case: 20-1793    Document: 44      Page: 31    Filed: 09/14/2021




 OMEGA PATENTS, LLC   v. CALAMP CORP.                       31



 does not “account[] for the technological and economic dif-
 ferences between th[e] licenses” and a hypothetical negoti-
 ation over a single, specific patent. ResQNet.com, 594 F.3d
 at 873; Finjan, Inc. v. Secure Computing Corp., 626 F.3d
 1197, 1211 (Fed. Cir. 2010) (“[U]se of past patent licenses
 . . . must account for differences in the technologies and
 economic circumstances of the contracting parties.”). Ac-
 cordingly, we conclude that Omega did not present to the
 jury “a basis in fact to associate the royalty rates used in
 prior licenses to the particular hypothetical negotiation at
 issue in th[is] case.” 12 Uniloc, 632 F.3d at 1317.
      Omega also argues that the jury’s award of only $1.00
 for a single unit found to infringe the ’727 patent, compared
 with the jury’s award of $5.00 per unit for infringement of
 the ’278 patent, is “compelling evidence” that “the jury
 found . . . that the value of the two inventions w[as] signif-
 icantly different or more closely replicated the circum-
 stances of certain licenses and not others.”            Cross-
 Appellant’s Br. 40. To the extent that Omega is arguing
 that the differing awards show that Omega presented suf-
 ficient evidence of apportionment with respect to the
 ’278 patent, we disagree. What the jury did (or did not)



     12  We disagree with the dissent’s odd suggestion that
 our opinion “unnecessarily forces a patent owner to make
 a specific business decision about how to license its pa-
 tented technology at the outset” or “effectively forecloses
 the idea” that there may be multiple reliable methods for
 estimating a reasonable royalty. Dissent 7–8. Contrary to
 the dissent, the hypothetical negotiation is not constrained
 by the patentee’s own licensing practices. Here, under the
 “hypothetical negotiation” approach, Omega failed to carry
 its burden to prove that the proffered licenses were suffi-
 ciently comparable to the hypothetical negotiation at issue
 because it did not account for substantial distinguishing
 facts.
Case: 20-1793    Document: 44     Page: 32    Filed: 09/14/2021




 32                      OMEGA PATENTS, LLC   v. CALAMP CORP.



 award with respect to the ’727 patent (which is not on ap-
 peal) does not excuse Omega from its obligation to show
 apportionment as to the ’278 patent.
      We have considered Omega’s remaining arguments
 with respect to damages but find them unpersuasive. In
 sum, we conclude that Omega failed to present sufficient
 evidence to the jury to support the jury’s damages award
 for infringement of the asserted claims of the ’278 patent.
 We therefore conclude that the district court abused its dis-
 cretion in denying CalAmp’s request for a new trial and
 that a new trial on damages for infringement of the ’278 pa-
 tent is warranted.
                 IV. OMEGA’S CROSS-APPEAL
     Omega cross-appeals the district court’s determination
 of an ongoing royalty of $5.00 per unit infringing the
 ’278 patent. Because the district court’s determination of
 the ongoing royalty rate was based on the jury’s damages
 award for infringement of the ’278 patent, see J.A. 14–22,
 and because we vacate that damages award and remand
 for a new trial, the issues raised in Omega’s cross-appeal
 are moot as to this appeal. We therefore dismiss the cross-
 appeal.
                        CONCLUSION
      For the above reasons, we vacate the jury’s finding of
 direct infringement of the asserted claims of the ’885 pa-
 tent, affirm the judgment of infringement of the asserted
 claims of the ’278 patent, vacate the jury’s damages award
 for infringement of the ’278 patent and remand for a new
 trial on damages consistent with this opinion, and dismiss
 the cross-appeal.
   AFFIRMED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                            COSTS
 No costs.
Case: 20-1793    Document: 44      Page: 33   Filed: 09/14/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                 OMEGA PATENTS, LLC,
                  Plaintiff-Cross-Appellant

                              v.

                     CALAMP CORP.,
                    Defendant-Appellant
                   ______________________

                    2020-1793, 2020-1794
                   ______________________

    Appeals from the United States District Court for the
 Middle District of Florida in No. 6:13-cv-01950-PGB-DCI,
 Judge Paul G. Byron.
                  ______________________

 HUGHES, Circuit Judge, joining in part and dissenting in
 part.
      Although I agree with the majority regarding infringe-
 ment, I conclude that the district court properly excluded
 CalAmp’s damages expert on retrial and that the evidence
 presented by Omega constituted sufficient evidence to sup-
 port the jury’s finding of a five dollar per product royalty
 for infringement of the ’278 patent. I therefore respectfully
 dissent from Parts III and IV of the majority opinion and
 from the judgment. I join the remainder of the majority
 opinion.
Case: 20-1793     Document: 44      Page: 34    Filed: 09/14/2021




 2                         OMEGA PATENTS, LLC V. CALAMP CORP.




                                I
      As the majority notes, before the first trial, the district
 court granted Omega’s Daubert motion to exclude
 CalAmp’s damages expert, Dr. DeForest McDuff. Maj. Op.
 at 16. After the first trial, CalAmp moved for a new trial on
 damages, arguing in part that the district court erred in
 excluding the entirety of Dr. McDuff’s testimony. The dis-
 trict court denied the motion. And CalAmp did not raise
 that issue in its first appeal to this court. Id.
      Not surprisingly, our prior opinion in this appeal did
 not make any specific reference to the exclusion of
 Dr. McDuff’s testimony. Rather, our opinion focused on
 claim construction and infringement. Because we held that
 only one claim of one patent was properly found to be in-
 fringed in the first trial, we remanded for a new trial on
 both infringement of the remaining claims and compensa-
 tory damages. We also found that the district court erred
 by preventing two CalAmp witnesses from testifying about
 issues related to induced and willful infringement, both of
 which were issues of expert testimony explicitly appealed
 by CalAmp. But nowhere did we instruct the district court
 to reconsider all of its prior evidentiary rulings, nor did our
 discussion of the damages issue mention the exclusion of
 Dr. McDuff’s testimony. See Omega Pats., LLC v. CalAmp
 Corp., 920 F.3d 1337, 1351–54 (Fed. Cir. 2019). Instead, we
 concluded with a general, blanket statement: “the parties
 are urged to achieve clarity by clearly presenting evidence,
 objections, arguments, and jury instructions as to direct
 and indirect infringement, compensatory damages, and
 willful infringement . . . so that this court may effectively
 fulfill its appellate function in any further review arising
 from the retrial.” Id. at 1354. This is the only statement
 this court made regarding instructions for retrial.
     Given that CalAmp did not appeal the district court’s
 prior Daubert order excluding Dr. McDuff’s testimony, and
 because our prior decision likewise failed to mention it, it
Case: 20-1793     Document: 44      Page: 35    Filed: 09/14/2021




 OMEGA PATENTS, LLC V. CALAMP CORP.                            3



 is equally unsurprising that the district court refused to re-
 consider that issue on remand. As the district court stated,
 “[t]he decision on the admissibility of Dr. McDuff was de-
 cided at docket entry 117 by me. That decision is final. It
 was not appealed. And that will not be revisited at this
 time.” J.A. 19261. The majority appears to suggest that the
 district court legally erred because it believed “it was
 bound by its evidentiary ruling in the first trial.” Maj. Op.
 at 18–19. I respectfully disagree with that assessment. Ra-
 ther, the district court exercised its discretion not to revisit
 an evidentiary ruling made in the first trial and not ap-
 pealed by CalAmp in its first appeal.
      Nor do I believe that the district court abused its dis-
 cretion in refusing to reconsider an unappealed evidentiary
 issue. Under Eleventh Circuit law, evidentiary issues such
 as these are largely within the district court’s discretion.
 Seamon v. Remington Arms Co., 813 F.3d 983, 987
 (11th Cir. 2016). And we should be even more wary of find-
 ing abuse of discretion for refusal to reconsider an issue
 that was not even raised in the first appeal, when CalAmp
 was clearly aware of the issue and its potential impact on
 any retrial. CalAmp presented its arguments in support of
 Dr. McDuff’s testimony in its first motion for a new trial.
 J.A. 17913 (“[T]he Court erroneously excluded Dr. McDuff’s
 opinions in their entirety, despite only identifying criti-
 cisms of Dr. McDuff’s affirmative calculation of what a rea-
 sonable royalty should be. Dr. McDuff’s report also
 included opinions criticizing the opinions of Omega’s dam-
 ages expert Christian Tregillis.” (citation omitted)); see also
 J.A. 19260. CalAmp could have raised this issue in its first
 appeal, when it appealed the district court’s denial of its
 first motion for a new trial. It did not do so. And I see no
 abuse of discretion in the district court’s denial of CalAmp’s
 request to re-litigate these arguments at retrial.
Case: 20-1793    Document: 44      Page: 36   Filed: 09/14/2021




 4                       OMEGA PATENTS, LLC V. CALAMP CORP.




                              II
      I disagree with the majority’s apportionment analysis
 for two reasons. First, to the extent CalAmp contests the
 testimony of Omega’s expert, Christian Tregillis, and the
 licenses introduced as comparable, both of these argu-
 ments more properly should have been made via Daubert
 motion or objection at trial. Second, to the extent the ma-
 jority requires further accounting for the incremental value
 of the ’278 patent beyond that reflected in the licenses in-
 troduced as comparable, I believe that approach is too re-
 strictive given our precedent.
                              A
      CalAmp’s arguments about the methodology of
 Omega’s expert, Christian Tregillis, and the comparability
 of the licenses should have been made via Daubert motion
 and objection to the admission of the licenses at trial. See
 MLC Int’l Prop. LLC v. Micron Tech., Inc., No. 2020-1413,
 2021 WL 3778405, at *11–12 (Fed. Cir. Aug. 26, 2021) (af-
 firming district court’s Daubert order excluding expert tes-
 timony regarding a reasonable royalty); Apple Inc. v.
 Motorola, Inc., 757 F.3d 1286, 1314 (Fed. Cir. 2014) (“[A]
 district court judge, acting as a gatekeeper, may exclude
 evidence if it is based upon unreliable principles or meth-
 ods, or legally insufficient facts and data.”), overruled on
 other grounds by Williamson v. Citrix Online, LLC, 792
 F.3d 1339 (Fed. Cir. 2015). Incomparable agreements
 should not be admitted as evidence. See, e.g., LaserDynam-
 ics, Inc. v. Quanta Comput., Inc., 694 F.3d 51, 78 (Fed. Cir.
 2012) (“Accordingly, we conclude that the district court
 abused its discretion by admitting the . . . settlement
 agreement into evidence, and must exclude the agreement
 from the proceedings on remand.”). And when an expert’s
 proffered royalty rate is “untethered from the patented
 technology at issue” such testimony should not be admit-
 ted. Id. at 81.
Case: 20-1793    Document: 44      Page: 37    Filed: 09/14/2021




 OMEGA PATENTS, LLC V. CALAMP CORP.                          5



     But CalAmp made no Daubert objections to any of
 Mr. Tregillis’s testimony. Oral Argument (May 6, 2021) at
 11:58–12:12, available at http://oralarguments.cafc.
 uscourts.gov/default.aspx?fl=20-1793_05062021.mp3 (Q:
 “Did you ever exclude the other side’s expert witness under
 Daubert?” A: “I don’t think we tried to exclude the other
 side’s expert.”); J.A. 23564. Nor did CalAmp object to the
 admission of the licenses that it argues are incomparable.
 See J.A. 23298, 23299, 23303, 23314, 23317, 23322, 23326,
 23328, 23330, 23331, 23335, 23337, 23341, 23343, 23344,
 23345. To the extent CalAmp believed Mr. Tregillis’s testi-
 mony and the license agreements at issue “cannot support
 the jury’s award,” Appellant’s Br. 56, it should have at-
 tempted to have them excluded at the Daubert stage or dur-
 ing trial. Its failure to do so means that the testimony and
 licenses are evidence capable of supporting the damages
 award.
                               B
     I further disagree with the majority’s view that the li-
 censes introduced as comparable did not sufficiently ac-
 count for the incremental value of the ’278 patent. The
 majority’s approach is, in my view, overly rigid and imper-
 missibly limits the manner in which damages may be cal-
 culated in patent infringement cases. “A jury’s damages
 award ‘must be upheld unless the amount is grossly exces-
 sive or monstrous, clearly not supported by the evidence,
 or based only on speculation or guesswork.’” Bio-Rad
 Lab’ys, Inc. v. 10X Genomics Inc., 967 F.3d 1353, 1373
 (Fed. Cir. 2020) (quoting Gen. Elec. Co. v. Joiner, 522 U.S.
 136, 146 (1997)). At trial, the jury heard sufficient evidence
 to support both the comparability of the licenses and the
 award of a five dollar reasonable royalty.
     35 U.S.C. § 284 provides that “[u]pon finding for the
 claimant the court shall award the claimant damages ade-
 quate to compensate for the infringement, but in no event
 less than a reasonable royalty for the use made of the
Case: 20-1793    Document: 44      Page: 38    Filed: 09/14/2021




 6                        OMEGA PATENTS, LLC V. CALAMP CORP.




 invention by the infringer, together with interest and costs
 as fixed by the court.” While the statute does not define
 “reasonable royalty,” we have previously held that “[w]hen
 a ‘reasonable royalty’ is the measure, the amount
 may . . . be considered a factual inference from the evi-
 dence, yet there is room for exercise of a common-sense es-
 timation of what the evidence shows would be a
 ‘reasonable’ award.” Lindemann Maschinenfabrik GmbH
 v. Am. Hoist & Derrick Co., Harris Press & Shear Div., 895
 F.2d 1403, 1406 (Fed. Cir. 1990). “[E]stimating a ‘reasona-
 ble royalty’ is not an exact science,” and “the record may
 support a range of ‘reasonable’ royalties, rather than a sin-
 gle value.” Apple, 757 F.3d at 1315. Indeed, “there may be
 more than one reliable method for estimating a reasonable
 royalty.” Id.
     “[P]arties frequently rely on comparable license agree-
 ments” to determine a reasonable royalty. Bio-Rad, 967
 F.3d at 1372. “Assessing the comparability of licenses re-
 quires a consideration of whether the license at issue in-
 volves comparable technology, is economically comparable,
 and arises under comparable circumstances as the hypo-
 thetical negotiation.” Id. at 1372–73. But we have recog-
 nized that “[p]rior licenses . . . are almost never perfectly
 analogous to the infringement action” and “may cover more
 patents than are at issue in the action, include cross-licens-
 ing terms, [or] cover foreign intellectual property rights.”
 Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1227
 (Fed. Cir. 2014).
      Here, Mr. Tregillis testified that “whether it’s one pa-
 tent or all the patents, the way that Omega licenses them
 is, it’s five bucks.” J.A. 23587. And Kenneth Flick, Omega’s
 president, testified that all of Omega’s licensing agree-
 ments are structured so that the first data bus patent costs
 five dollars per device, and there is no charge for any addi-
 tional data bus patents included in the agreement. J.A.
 23324 (“[N]o matter what you did, the first patent’s five
 bucks. Everything else thereafter, you just threw it in.”).
Case: 20-1793    Document: 44      Page: 39    Filed: 09/14/2021




 OMEGA PATENTS, LLC V. CALAMP CORP.                          7



 And nearly all of the licenses introduced by Omega and re-
 lied on by Mr. Tregillis value Omega’s data bus patents at
 five dollars for the first licensed patent. See, e.g., J.A.
 22216, 22236, 22265, 22286, 22299, 22302, 22389, 22435,
 22439. Because CalAmp did not object to Mr. Tregillis’s or
 Mr. Flick’s testimony or to the admission of the licenses at
 issue, to the extent that CalAmp found these licenses in-
 comparable, it had the opportunity to address the issue on
 cross-examination. But once Mr. Tregillis’s and Mr. Flick’s
 testimony and the licenses were before the jury, the “‘de-
 gree of comparability’ was appropriately left for the jury to
 decide.” Bio-Rad, 967 F.3d at 1357. And the jury was
 properly instructed that if it chose “to rely upon evidence
 from any other license agreements, [it] must account for
 any differences between those licenses and the hypotheti-
 cally negotiated license between Omega and CalAmp, in
 terms of the technologies and economic circumstances of
 the contracting parties, when [it made its] reasonable roy-
 alty determination.” J.A. 66.
      In addition, where, as here, a party relied on a “hypo-
 thetical negotiation” approach and evidence of relevant li-
 censes with other companies to support its suggested
 royalty rate, the majority’s insistence on further apportion-
 ment unnecessarily forces a patent owner to make a spe-
 cific business decision about how to license its patented
 technology at the outset, long before a patent infringement
 suit may even be contemplated. Had Omega relied on the
 value of the LMUs themselves to arrive at its estimation of
 a reasonable royalty rate, Omega would need to properly
 apportion the value of the LMUs from the value of the ’278
 patent. See, e.g., LaserDynamics, 694 F.3d at 70–71 (af-
 firming the district court’s grant of a new trial on damages
 where patent owner relied on entire market value rule to
 suggest a royalty rate without proving that the patented
 feature drove demand for the entire product). But Mr. Tre-
 gillis used the “hypothetical negotiation” for his calculation
 of reasonable royalty damages. J.A. 23567. “This approach
Case: 20-1793    Document: 44       Page: 40   Filed: 09/14/2021




 8                        OMEGA PATENTS, LLC V. CALAMP CORP.




 attempts to calculate the royalty rate the parties would
 have agreed upon had they negotiated an agreement prior
 to the start of the infringement.” Bio-Rad, 967 F.3d at
 1372.
      And given that the jury was properly instructed to con-
 sider the comparability of the license agreements in decid-
 ing on a reasonable royalty, I see no basis for overturning
 the jury’s damages award based on a hypothetical negotia-
 tion theory and comparable license analysis. Mr. Tregillis
 relied on Omega’s licensing policy and licensing agree-
 ments that reflect this policy to explain that whether a li-
 cense included one data bus patent or several, five dollars
 per infringing unit was charged. Therefore, once a reason-
 able juror had concluded that the ’278 patent was a data
 bus patent, she could have reasonably concluded from
 Mr. Tregillis’s testimony, the licenses, and Mr. Flick’s tes-
 timony that Omega would have hypothetically negotiated
 a five dollar per device license for the ’278 patent. The ma-
 jority’s insistence on “evidence of a comparable license or
 comparable negotiation to support an identical $5.00 rate
 for a one-patent license to the ’278 patent,” Maj. Op. at 27,
 effectively forecloses the idea that “there may be more than
 one reliable method for estimating a reasonable royalty,”
 Apple, 757 F.3d at 1315.
      Because I would uphold the jury’s damages award of
 five dollars per unit infringing the ’278 patent, I would also
 affirm the district court’s determination of an ongoing roy-
 alty of five dollars per unit infringing the ’278 patent.
                              III
     I believe the district court did not abuse its discretion
 in precluding Dr. McDuff from offering his rebuttal testi-
 mony in the retrial. And I believe that the majority’s insist-
 ence that further apportionment is necessary in this
 instance takes too narrow a position on what constitute
 comparable licenses. I therefore respectfully dissent from
Case: 20-1793   Document: 44     Page: 41    Filed: 09/14/2021




 OMEGA PATENTS, LLC V. CALAMP CORP.                       9



 Parts III and IV of the majority opinion and from the judg-
 ment. I would affirm.